United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
U.S. POSTAL SERVICE, SHAKER HEIGHTS
POST OFFICE, Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 15-0819
Issued: February 22, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 26, 2015 appellant, through counsel, filed a timely appeal from a
January 29, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant has more than four percent permanent impairment of her
left upper extremity, for which she received a schedule award.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 28, 2005 appellant, a 47-year-old mail carrier, sustained an injury in the
performance of duty when her ankle gave way, causing her to fall. She tried to catch herself with
her hands and injured her left arm. OWCP accepted appellant’s claim for a left shoulder
sprain/strain.
Appellant filed a claim for a schedule award (Form CA-7). Dr. Jessica Glazer Volsky,
the attending osteopath, evaluated appellant and found that she had six percent permanent
impairment of the left upper extremity due to loss of shoulder flexion and abduction. She
explained that she was using the range of motion method of rating permanent impairment as a
permissible alternative to the diagnosis-based impairment (DBI) method under Table 15-5 of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (6th ed.
2009) (hereinafter A.M.A., Guides). Dr. Volsky noted that appellant had a QuickDASH score of
48 and had to perform functional modification to achieve self-care activities. She also noted
tenderness to palpation on physical examination.
An OWCP medical adviser noted that range of motion is used primarily as a physical
examination adjustment factor under the DBI method and only to determine actual impairment
values “in the rare case when it is not possible to otherwise define impairment.” He observed
that appellant’s impairment could be evaluated using the preferred DBI method using the
diagnosis of tendinitis on page 402. The medical adviser determined that appellant had four
percent permanent impairment of the left upper extremity based on this method with an upward
adjustment of the default impairment value for functional history. Further, he noted that
Dr. Volsky had documented only one motion per joint movement, whereas the A.M.A., Guides
required three separate measurements for each joint movement and a comparison with the
opposite unaffected extremity.
Dr. Volsky responded that, while she agreed with an OWCP medical adviser that range of
motion should be used when no other approach is available, Table 15-3 allowed impairment to
be alternately assessed using range of motion. As appellant had motion loss on the day of her
examination, she qualified for an evaluation based on range of motion. Dr. Volsky advised that
she had taken a course on the sixth edition of the A.M.A., Guides given by one of the book’s
authors, and she was comfortable with her understanding and interpretation of the A.M.A.,
Guides.
OWCP expanded its acceptance of appellant’s claim to include impingement syndrome
of the left wrist.
An OWCP medical adviser noted that Dr. Volsky had not provided additional
information supporting the validity of her range of motion measurements. He repeated that the
DBI method was the preferred method of evaluation and was appropriate for the objective right
shoulder pathology observed in appellant’s case.
On April 24, 2014 OWCP issued a schedule award for four percent permanent
impairment of appellant’s left upper extremity.

2

Appellant, through counsel, requested a telephonic hearing on May 5, 2014 before an
OWCP hearing representative, which was held on November 14, 2014.
In a decision dated January 29, 2015, an OWCP hearing representative affirmed
appellant’s schedule award. She found no conflict in medical opinion or need for a new
evaluation.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with the Director of OWCP.3 Section 8107
of FECA sets forth the number of weeks of compensation to be paid for the permanent loss of
use of specified members, functions, and organs of the body.4 FECA, however, does not specify
the manner by which the percentage loss of a member, function, or organ shall be determined.
To ensure consistent results and equal justice under the law, good administrative practice
requires the use of uniform standards applicable to all claimants. Through its implementing
regulations, OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating
schedule losses.5
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first
printing of the A.M.A., Guides. In April 2009, these changes were formally incorporated into
the second printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).6 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.7
ANALYSIS
The issue on appeal is whether appellant has more than four percent impairment of her
left upper extremity, for which he received schedule awards.

3

See 20 C.F.R. §§ 1.1-1.4.

4

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1).
5

5 U.S.C.

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6a (February 2013); Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).
7

Isidoro Rivera, 12 ECAB 348 (1961).

3

The Board finds that this case is not in posture for decision.
The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth
edition of the A.M.A., Guides when granting schedule awards for upper extremity claims. No
consistent interpretation has been followed regarding the proper use of the DBI or the range of
motion methodology when assessing the extent of permanent impairment for schedule award
purposes.8 The purpose of the use of uniform standards is to ensure consistent results and to
ensure equal justice under the law to all claimants.9 In T.H., the Board concluded that OWCP
physicians are at odds over the proper methodology for rating upper extremity impairment,
having observed attending physicians, evaluating physicians, second opinion physicians,
impartial medical examiners, and district medical advisers use both DBI and range of motion
methodologies interchangeably without any consistent basis. Furthermore, the Board has
observed that physicians interchangeably cite to language in the first printing or the second
printing when justifying use of either range of motion or DBI methodology. Because OWCP’s
own physicians are inconsistent in the application of the A.M.A., Guides, the Board finds that
OWCP can no longer ensure consistent results and equal justice under the law for all claimants.10
In light of the conflicting interpretation by OWCP of the sixth edition with respect to
upper extremity impairment ratings, it is incumbent upon OWCP, through its implementing
regulations and/or internal procedures, to establish a consistent method for rating upper
extremity impairment. In order to ensure consistent results and equal justice under the law for
cases involving upper extremity impairment, the Board will set aside the January 29, 2015
decision. Following OWCP’s development of a consistent method for calculating permanent
impairment for upper extremities to be applied uniformly, and such other development as may be
deemed necessary, OWCP shall issue a de novo decision on appellant’s claim for an upper
extremity schedule award.
CONCLUSION
The Board finds this case not in posture for decision.

8

T.H., Docket No. 14-0943 (issued November 25, 2016).

9

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

10

Supra note 8.

4

ORDER
IT IS HEREBY ORDERED THAT the January 29, 2014 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.11
Issued: February 22, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

11

James A. Haynes, Alternate Judge, participated in the original decision but was no longer a member of the
Board effective November 16, 2015.

5

